Citation Nr: 1615495	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease with irritable bowel syndrome.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative joint disease.

3.  Entitlement to a compensable disability rating for a left hand scar.

5.  Entitlement to a compensable disability rating for plantar fasciitis of the right foot with heel spur and fractured right fourth toe prior to November 15, 2011, and a disability rating in excess of 10 percent as of that date.

6.  Entitlement to a compensable disability rating for residuals of a right ankle fracture.

7.  Entitlement to a disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 27, 2011, and in excess of 70 percent as of that date.
8.  Entitlement to a disability rating in excess of 10 percent for retained shrapnel of the left (minor) hand (thenar eminence).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, and from April 1996 to February 2007.  He served in Iraq from September 13, 2003 to April 5, 2004, and again from October 3, 2005 to September 27, 2006.  His decorations include the Purple Heart and the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a Report of Contact (VA Form 119), dated February 6, 2009, the Veteran requested a hearing before a local RO hearing officer.  In the March 2009 rating decision, the RO acknowledged that "We received your request for a personal hearing and a hearing will be scheduled."  Review of the claims file indicates that an RO hearing has not been provided, and the Veteran has made no submission indicating that he no longer wishes to have such a hearing.  The Board requested clarification from the Veteran and his representative in February 2016, but neither has responded.  As such, an RO hearing should be provided to accord the Veteran due process.  38 C.F.R. § 3.103(c) (2015).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a hearing before an RO hearing officer with respect to his claims.

2.  Then readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

